By the Court,

Nelson, Ch. J.
The return is properly made by the .clerk, under the seal, supervision and direction of the court. The municipal court of Brooklyn is a court of record, having a clerk whose duty it is to issue process and keep a record of all the proceedings, judgments, &c. The return is in the usual form made by courts of record.
The conduct of the plaintiff below in holding conversation with a juryman, privately, without the permission and even against the remonstrance of the justice, was grossly irregular and indecent; subversive of a pure administration of justice, and affords abundant ground for reversing the judgment. The justice should have punished the party for a contempt, and made a public example of him on the spot. It is difficult upon the facts to resist the conclusion that he was guilty even of embracery, an offence punishable by fine and imprisonment. 5 Cowen, 504. This impudent interference with the ordinary course of the trial, tends to confirm the belief expressed by *350the justice, that the jury had been summoned by collusion between the party and constable. All the charities of the law shou]d be made to give way at such a profanation of its administration.
[Jpon the merits it is at least doubtful whether enough appeared in evidence to implicate in the trespass, Mi~s. rrurner one of the defendants; for aught that appears, her sons (for whose acts she was sought to be made liable) were not acting by her orders, or in her employment, in impounding the plain-. tiff's horse. This, however, is not important as the judgment must be reversed on the other ground.
Judgment reversed.